DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 10/21/2021.
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 4/20/2021 is acknowledged.
Claims 1, 3-9 and 18-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/2021.

Priority
No English translation of the certified copy of foreign priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Response to Arguments
All of Applicant’s arguments filed 10/21/2021 have been fully considered and are not persuasive. 
Applicant argues that the rejection presented by the Examiner is based on impermissible hindsight.  One skilled in the art would have to choose these the particular asserted references among publications disclosing various plant extracts for cosmetic purposes, and then replacing the extraction solvent which is used in these first selected references with seawater that is not mentioned by any of these first selected references and employed for extracting a different plant as in KR'65 1. Applicant submits that these picking and combining particular plants and extract solvents are not obvious without reading the subject disclosure. KR’651 discloses seawater as an extract for green leaf and there is no motivation to replace green tea leaf with the claimed extracts.
Applicant arguments are not persuasive.  As for the assertion that the rejection is based on hindsight, as noted in MPEP 2145, any obviousness rejection is in a sense necessarily a reconstruction based on hindsight reasoning and is not improper if it takes into account only knowledge within the level 
  Regarding the selection of the references discloses various plant extracts (Yamasaki, Harrispersad and KR’468), each one of these references teaches one of the desired extract and they are all taught to be used for the purpose (skin moisturization) and its prima facie obvious to combine compositions each taught to be used for the same purpose to create a new composition for the same purpose (i.e. skin moisturization).
Regarding the teachings of KR’651, the rejection is not based on replacing green tea leaf for the desired extracts (kale, watercress and beet root), the rejection is based on using seawater as an extraction solvent due to the benefits provided by the seawater over purified water.  As discussed below the use of lava seawater is taught to result in an extract that exhibits better effects of anti-oxidation in the skin, skin whitening, wrinkle reduction, and skin irritation reduction than that prepared with ordinary purified water and is very useful as a cosmetic material and a skin agent for external use.  One of skill in the art would have a reasonable expectation of success as all references teach the use of plant extracts for skin care preparation and all references teach a desire for lessening skin irritation, see the teachings of KR’468 and Yamasaki above and Harripersad further teaches that experts claim that washing the skin with mineral water can help reduce common skin irritation and increase the skin cells ability of absorb moisture [0009], thus an extract with reduced skin irritation is expected to be beneficial in methods of increasing moisturization.
Applicant argues the instant specification demonstrates unexpected superior results of the composition containing such an active ingredient in improving moisturization of skin, as supported by the data of Figures 1 and 2 of the present application and the asserted references do not render the instantly claimed method obvious.
The data presented by Applicant is not persuasive.  The data presented by Applicant demonstrates that the use of purified water instead of seawater resulted in superior effects of moisturization, however, KR’651 teaches that using seawater over purified water results in an extract with better antioxidant effect and reduced skin irritation and teaches that seawater provides necessary 
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 2 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki (EP 0962226), Harripersad (US 2011/0129453), KR 10-0687468, Poisson (US 4,238,518) and KR 20170059651, as evidenced by Skiba (US 5,956,794). While KR’468 and KR’651 were cited on the 5/28/2020 IDS, the Examiner has attached the machine translation relied upon.
The instant claims are directed to a method of increasing moisture in the skin by applying a composition comprising a mixture of watercress, beet root and kale extract, wherein the extracts are made with seawater.  
Yamasaki discloses an external preparation for skin comprising watercress extract giving a comfortableness of application with less irritation of the skin and has a humectant effect on the site of application [0001].  Yamasaki teaches the extract to be a solvent extract of watercress, wherein the solvent can be water [0014-0015].  As evidenced by Skiba, humectants are considered moisturizing agents (Skiba – claim 22).
	Yamasaki teaches the watercress extract to be used in amounts ranging from 0.1-30% [0018] and exemplifies the use of amounts as low as 1% and as high as 25%.
	However, Yamasaki does not a mixture having kale extract and beet root extract along with the watercress extract.
	Harripersad discloses a cosmetic composition with superior moisturizing benefits which comprises a humectant blend preferably comprising beet root extract (Abs).  A cosmetic moisturizing composition is taught to comprise beet root extract in amounts ranging from 18-22% (Harripersad – claim 21 and [0017]).

KR’468 teaches the extract blend to be used in amounts of 0.05-5% wherein the kale extract makes up 5-15% of this extracts (i.e. .0005-.75% of the extract blend) (Abs and KR’468 – claims).
It would have been prima facie obvious for a person of ordinary skill in the art at the time the invention was made to combine the compositions of Yamasaki, Kr’468 and Harripersad to form a single cosmetic composition for increasing the skins moisturizing ability by applying said composition to the skin, as these composition are all taught by the prior art to useful in increasing moisturization ability of the skin and its prima facie obvious to combine compositions which are each taught by the prior art to be used for the same purpose to create a new composition for the same purpose.
MPEP 2144.06 recites “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).”

 However, the prior art references do not teach the extract to be obtained using seawater.
As previously discussed, KR’468 and Yamasaki teach the extracts to be obtained using water and Poisson teaches that beet root extracts are also known to be obtained with water (Poisson – claim 4).
KR’651 discloses that a green tea extract prepared with magma/lava seawater exhibits better effects on anti-oxidation in the skin, skin whitening, wrinkle reduction, and skin irritation reduction than that prepared with ordinary purified water and is very useful as a cosmetic material and a skin agent for external use (see paragraph [0023]).   
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references and prepare the extracts above, such as the watercress extract, beet root extract and kale extract, specifically using lava water as the prior art teaches the use of lava seawater to result in an extract that exhibits better effects of anti-oxidation in the skin, skin whitening, wrinkle reduction, and skin irritation reduction than that prepared with ordinary purified water and is very useful as a cosmetic material and a skin agent for 
Regarding claims 13-14: The prior art makes obvious the use of .0005-.75% kale extract, 0.1-30% watercress extract and 18-22% beet root extract, this provides a mixing ratio that overlaps with the ratio of claim 13 and a total mixture amount that overlaps with the claimed .001-40% and overlapping ratios are prima facie obvious. 
Regarding claims 15-17: These claims recited properties of the claimed invention, as the 
prior art makes obvious the performance of the claimed steps with the claimed composition, therefore the composition claimed and the composition of the prior art are expected to have the same properties, absent evidence to the contrary.
Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/            Primary Examiner, Art Unit 1613